DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species Fig. 3 in the reply filed on 24 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,966,973 to Milone, U.S. 4,470,008 to Kato, The Engineering ToolBox (see attached table cited by the Examiner: www.EngineeringToolBox.com), “Mechanical Property Evaluation of Polyurethane Foam under Quasi-static and Dynamic Strain Rates – An Experimental Study” to Mane et al. and “Mechanical Properties of a Structural Polyurethane Foam and the Effect of Particulate Loading” to Goods et al.   Milone discloses a liquid level sensor, as well as a system and a method for sensing a liquid level within a container (see entire reference) including a first layer/substrate/support being non-conducting/dielectric (1); a stretchable/flexible electrode layer/substrate (2) being formed by direct printing a conductive or resistive ink (metallic silver, carbon, etc.) having a first stretchable/flexible receiver electrode and a stretchable/flexible transmitter electrode (see Fig. 3, elements (3); and a second layer; and a second layer/substrate/support being non-conducting/dielectric (5) provided on the stretchable/flexible electrode layer (the first and second layers/substrates (1) and (5) are jointed together with an appropriate adhesive, heat sealable film (7) or other suitable bonding methods such as sonic welding which serves to isolate the electrode layer/electrodes and inhibit shorting (see col. 2, lines 42-66); further including an electrical connector (Crimpflex® pins) for coupling to a computing device, the electrodes being conductively coupled to the electrical connector (as recited in instant dependent claim 8); wherein the stretchable/flexible electrode layer is inherently stretchable and bendable such that the electrode layer can conform to a shape of a non-flat surface of the container when the liquid level sensor is attached/adhered to a non-flat outer surface of the container (as recited in instant dependent claims 11 and 20); wherein the liquid level sensor can be attached to the container’s exterior (see col. 1, lines 25-29), wherein some type of computing device/processor is inherently employed to determine the level based on the capacitance change/measured (i.e. a first capacitance) between the transmitter and receiver electrodes  directly corresponding to a liquid level in the container (thus meeting the majority of recited limitations in instant independent claims 1, 12 and 18).
Milone does not explicitly disclose that the liquid level sensor has a Young’s modulus of less than 100 MPa (as recited in instant independent claims 1, 12 and 18); the first and second layers being a first and second dielectric polymer, respective (as recited in instant dependent claim 9); wherein the first stretchable/flexible electrode and the stretchable/flexible transmitter electrode are electroactive polymers (as recited in instant dependent claims 2 and 13); or determining a second capacitance between a second stretchable/flexible electrode of the stretchable electrode layer and the stretchable/flexible transmitter electrode and determining the liquid level includes determining the liquid level using the first capacitance and the second capacitance (as recited in instant dependent claim 19).
Kato discloses a liquid level sensor (see entire reference, specifically Figs. 5 and 6 and associated text within Kato’s disclosure pertaining thereto); employing electrodes (common earth receiving electrode (60) and two transmitter electrodes (61, 62)) adherently applied to an electrode support member (63) to improve adherence to the container, wherein the electrodes are made of a flexible/stretchable material such as electrically-conductive rubber, and the electrode support member is made of a material having good cushioning capacity (i.e. good flexibility/stretching capability) being a foamed polyurethane (being a dielectric polymer layer) (see col. 5, lines 34-51) for attaching the sensor to a non-flat, outer surface of the container such that the stretchable/flexible electrode layer conforms to a shape of the non-flat, outer surface, thus conforming to the shape of the container’s outer surface, sharing the same capabilities of the liquid level sensor disclosed by Milone, and wherein first and second capacitances are determined between common earth receiving electrode and the two transmitting electrodes (as recited in instant dependent claim 19).  Rubber has a Young’s modulus range of 10 MPa to 100 MPa (see The Engineering ToolBox reference), and foamed polyurethane has a Young’s modulus of approximately 90 MPa (see Table 1 of Mane et al.), and depending on the density of the foamed polyurethane, can be even lower than 90 MPa (see Figure 1 of Goods et al.).  Thus, the disclosed materials forming the liquid level sensor of Kato result in the liquid level sensor having a combined Young’s Modulus less than 100 MPa.  Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the materials employed for the stretchable/flexible electrodes and support/layers disclosed by Milone, being rubber and foamed polyurethane, a dielectric polymer, resulting in a liquid level sensor having a Young’s modulus of less than 100 MPa, thus improving the adherence to the container, as stated by Kato, thus meeting all remaining limitations recited in instant independent claims 1, 12 and 18 and instant dependent claim 9.  Furthermore, it would have been obvious to one having ordinary skill in the art to choose/employ any type of materials desired in the liquid level sensor disclosed by Milone, based on design choice requirements related to the application of the liquid level sensor (i.e. types of containers and liquids therein, each having specific dielectric properties, as well as desired resulting mechanical properties of the liquid level sensor, cost considerations, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
As to instant dependent claims 2 and 13, Milone and Kato disclose the claimed invention except the first stretchable/flexible receiver electrode and the stretchable/flexible transmitter electrodes are electroactive polymers  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any desired polymer forming the electrodes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  The instant specification fails to disclose any criticality to the polymer employed for the electrodes being electroactive, that is, an electroactive polymer serves any particular design or engineering purpose related to functionality/operability of the liquid level sensor, and, as such, is well within the ordinary skill in the art to employ the claimed polymer, or any other desired polymer, based on the suitability for the intended use of liquid level sensing.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,966,973 to Milone, U.S. 4,470,008 to Kato, The Engineering ToolBox (see attached table cited by the Examiner: www.EngineeringToolBox.com), “Mechanical Property Evaluation of Polyurethane Foam under Quasi-static and Dynamic Strain Rates – An Experimental Study” to Mane et al. and “Mechanical Properties of a Structural Polyurethane Foam and the Effect of Particulate Loading” to Goods et al.as applied to claim 1 above, and further in view of U.S. 4,083,038 to Klebanoff.  Milone, Kato and the other references disclose a liquid level sensor having all of the recited elements and materials stated previously.   Milone, Kato and the other references do not explicitly disclose the liquid level sensor further including an adhesive layer printed (note: ‘printed’ is a product-by-process limitation, and does not comport any structural limitations on the adhesive layer) on the first layer, the adhesive layer configured for adhering the liquid level sensor to a surface of the container.  Klebanoff discloses a flexible/stretchable liquid level sensor (see entire reference) employing a pressure sensitive adhesive layer (26)  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ an adhesive layer, as taught by Klebanoff, modifying the liquid level sensor disclosed by Milone, Kato and the other references, thus ensuring secure attachment of the liquid level senor with the non-flat rounded surface of the container.


Claim Rejections - 35 USC § 102
Claim(s) 12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 4,470,008 to Kato.  Kato discloses a system and method for sensing a liquid level within a container (see entire reference); by attaching the liquid level sensor to the container, the liquid level sensor comprising a stretchable electrode layer ((common earth receiving electrode (60) and two transmitter electrodes (61, 62)) being a first stretchable receiver electrode and a second stretchable receiver electrode (both being made up of electrically conducting rubber) having a Young’s modulus of less than 100 MPa, since rubber inhrently has a Young’s modulus range of 10 MPa to 100MPa, and also inherently including a computing device to determine the liquid level based on the first and second capacitances measurements made by the sets of electrodes (as recited in instant independent claims 12, 18 and 19)  and attaching the liquid level sensor to the container includes adhering the liquid level sensor to a non-flat, outer surface of the container such that the stretchable electrode layer conforms to a shape of the non-flat outer surface (as recited in instant dependent claim 20).

Allowable Subject Matter
Claims 3-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861